department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code 03-big_number date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend y date z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 of the code the description of your activities provided in your application state that you promote the health of local women and girls promote the sport of roller derby foster social interaction and provide resources to the community during review of your form 1023-ez detailed information was requested supplemental to the above attestations including a copy of your organizing document your organizing document your articles of association states that your purpose is to e e e e promote health of local women and girls promote and foster social interaction fellowship and community among members promote the sport of roller derby to youth and adults and provide resources to the community through volunteering donations and time a month for outreach and fundraising planning outreach or charitable events occur monthly your activities consist of roller derby practice fundraising and outreach you practice meet members are required to devote a minimum of event you estimate that and -_ percent of your time is devoted to roller derby percent to administrative activities hours toward the planning preparation or conduct of the percent to charitable activities hours a week and your current training program consists of endurance and skills training and intermittent skills testing participation in your scrimmages requires passing a minimum skills test and practice attendance of _ percent you plan to compete in a regional competition in a couple of years you indicate that you are neither a member of a national or international amateur sports organization nor do you participate in national or international competitions you are not training elite athletes to contend for national or international competitions but rather your goal is to provide a healthy sport and physical activity for adult women in your area your financial support comes from membership dues and fundraising activities your expenditures include insurance supplies equipment legal fees advertising merchandise donations supplies and fees during this current tax_year approximately one percent of your total expenses went to charitable donations law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_501 of the code describes a qualified_amateur_sports_organization as any organization organized and operated exclusively to foster national or international amateur sports competition if organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in sports sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only it its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part of its activities in activities which themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 iv states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes letter rev catalog number 47630w sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_64_275 1964_2_cb_142 describes an organization that was created for the purpose of providing advance training to suitable candidates in the techniques of racing small sailboats in national and international competition through classroom lectures seminars and practical training sessions and improving the caliber of the candidates for preparation of the recognized game competitions and other international racing events it conducted a program between the us and other foreign nations for the exchange and training of suitable candidates in the techniques and practices of the sport the purpose of its activities is to improve the individual student’s capability for sailing and racing and increase the number of qualified candidates for possible olympic participation the activities were not limited to few the organization is described as an educational_organization in sec_501 of the code as its activities improved the individual student’s capabilities for the sport because it operated like a technical school revrul_65_2 1965_1_cb_227 describes an organization that is organized and operated for the purpose of teaching a particular sport to children under the ages of by holding clinics conducted by qualified instructors the organization was recognized as an organization described in sec_501 of the code because it is exclusively charitable and educational revrul_70_4 1970_1_cb_126 describes an organization engaged in promoting and regulating a sport for amateurs the organization’s stated purposes were to promote the health of the general_public by encouraging all persons to improve their physical condition and fostering public interest in a particular sport its activities were directed toward promoting sport tournaments exhibitions and give instructive clinics the organization did not qualify for exemption under sec_501 of the code revrul_77_365 1977_2_cb_192 describes an organization that was organize and operated to instruct and educate individuals of all ages and skill levels in a particular sport it conducts clinics workshops lessons and seminars the organization was recognized as an educational_organization described in sec_501 of the code revrul_80_215 1980_2_cb_174 describes an organization that was formed to develop promote and regulate a sport for youth under the ages of and to promote sportsmanlike competition among the players additionally it promulgated rules organized officials and presented seminars for players and coaches and referees the organization combatted juvenile delinquency by providing a recreational outlet for the young people which is a charitable purpose furthermore the organization was educational because it taught and developed the skills of the youth in 326_us_279 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes letter rev catalog number 47630w application of law in order to qualify for exemption as described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section as explained in sec_1_501_c_3_-1 you fail both the organizational and operational tests under sec_501 organizational_test your organizing document does not limit your purposes to one or more exempt purposes as required by sec_1_501_c_3_-1 in fact the purposes stated in your organizing document are broader than those contemplated for an organization described in sec_501 of the code which is prohibited as described in sec_1_501_c_3_-1 also your formation document is silent regarding the disposition of your assets upon your dissolution but sec_1_501_c_3_-1 requires that assets of an organization exempt under sec_501 be dedicated exclusively to charitable purposes accordingly you fail the organizational_test and do not qualify for exemption under sec_501 operational_test you do not meet the operational_test under sec_501 of the code because you are not operating exclusively for exempt purposes as required under sec_1_501_c_3_-1 you indicated that percent of your activities are charitable in nature but _ percent are recreational an insubstantial amount of your time and your resources are devoted to charity you are not described in sec_501 of the code because you are not organized and operated to foster national or international amateur sports competition or to develop amateur athletes for national or international competition in sports you are not like the organization described in revrul_64_275 because your activities are devoted to preparing players for recreational sports competition therefore your activities are not exclusively charitable or educational you are not like the organization described in revrul_65_2 or revrul_80_215 because your activities are not limited to players below the age of you were formed to promote the sport of roller derby for amateurs of all ages you are like the organization described in revrul_70_4 which did not qualify for exemption under sec_501 of the code you are not like the organization described in revrul_77_365 you are not operated exclusively to instruct individuals of all skill levels in a particular sport through clinics workshops or lessons you are an amateur sports team that focuses on the participation in the sport of roller derby you require a certain amount of practice time for your participants and they must be able to pass a minimum skills test you are not exclusively educational within the meaning of sec_501 of the code you are like the organization described in better business bureau you spend the majority of your time and efforts on recreational activities you do not qualify for exemption under sec_501 of the code because you engage in more than an insubstantial amount of non-qualifying activities letter rev catalog number 47630w conclusion based on the information submitted you fail both the organizational and operational tests within the meaning of sec_501 of the code and the related_income tax regulations therefore you fail to qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
